Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-19-2004

Coastal Gen Constr v. VI Housing Auth
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-1300




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Coastal Gen Constr v. VI Housing Auth" (2004). 2004 Decisions. Paper 692.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/692


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                          NOT PRECEDENTIAL

             UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT


                           No. 03-1300


COASTAL GENERAL CONSTRUCTION SERVICES CORPORATION,

                                             Appellant

                                 v.

         VIRGIN ISLANDS HOUSING AUTHORITY



        Appeal from the District Court of the Virgin Islands
       Division of St. Thomas and St. John, Appellate Division
                (D.C. Civil Action No. 99-cv-00134)

         Chief District Judge: Honorable Raymond L. Finch
           District Judge: Honorable Thomas K. Moore
               Territorial Judge: Honorable Edgar D. Ross


            Submitted Under Third Circuit LAR 34.1(a)
                          May 6, 2004

       Before: BARRY, AMBRO, and SMITH, Circuit Judges




                ORDER AMENDING OPINION
                    ________________
       The not-precedential opinion and judgment filed in the above case on May 18,
2004, are hereby amended as follows:

      1.     Under the caption on the first page, add the words, “Appellate Division”
             immediately following “Division of St. Thomas and St. John,”

      2.     On the same page, replace “District Judge: Honorable Thomas K. Moore”
             with:

             “Chief District Judge: Honorable Raymond L. Finch
              District Judge: Honorable Thomas K. Moore
              Territorial Judge: Honorable Edgar D. Ross.”




                                        FOR THE COURT:




                                        /s/ Marcia M. Waldron
                                        Marcia M.Waldron, Clerk
Dated: May 19, 2004




                                           2